UNITED STATES COURT OF APPEALS
                                FIFTH CIRCUIT

                              _________________

                                   No. 97-20286

                              (Summary Calendar)
                               _________________


           KENNETH LERON SATTERWHITE,


                                      Plaintiff-Appellant,

           versus


           VERNICE SMALL; DAVID B BRYANT; R L                    OTT,
           Warden; KENT RAMSEY; JOHN E STICE;                    F E
           FIGUEROA,


                                      Defendants-Appellees.



           Appeal from the United States District Court
                For the Southern District of Texas
                          (H-95-CV-4694)

                               January 14, 1998

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Kenneth L. Satterwhite, Texas prisoner #393238, appeals from

the   dismissal   of    his   42    U.S.C.   §   1983   action   as   frivolous.

Satterwhite contends that the district court erred by dismissing



      *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
his action as frivolous following the imposition of a partial

filing fee; that prison officials retaliated against him for using

the prison grievance system by filing false disciplinary charges

against    him;    that   he   did     not       receive    due    process   at   his

disciplinary hearing; that prison officials conspired to deprive

him of due process at his disciplinary hearing; that a prison

warden retaliated against him for filing the current lawsuit by

transferring him to a different prison unit; and that at his

Spears1 hearing the district court improperly relied on the prison

record and    the    testimony    of    a     prison   official      to   contradict

Satterwhite’s allegations.

     Satterwhite filed his complaint and paid a $30 partial filing

fee before the effective date of the PLRA.                 He failed, however, to

serve Ramsey and Stice.          While the Prison Litigation Reform Act

(PLRA)    allows    district   courts       to    dismiss    a    pauper/prisoner’s

complaint as frivolous at any time despite the payment of a partial

filing fee, 28 U.S.C. § 1915(e)(2), prior to the PLRA such a

dismissal was not authorized.          See Grissom v. Scott, 934 F.2d 656,

657 (5th Cir. 1991).      We need not determine, however, whether this

provision of the PLRA applies retroactively to Satterwhite because

we may affirm the dismissal on other grounds.                    See Tyler v. Mmes.

Pasqua & Toloso, 748 F.2d 283, 287 (5th Cir. 1984), overruled on

other grounds, Victorian v. Miller, 813 F.2d 718, 724 (5th Cir.


     1
             Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985)

                                        -2-
1987); Irving v. Thigpen, 732 F.2d 1215, 1216 n.2 (5th Cir. 1984).

Because Ramsey and Stice remain unserved, we vacate the dismissal

with prejudice and remand to the district court for entry of an

order of dismissal without prejudice.         See Marts v. Hines, 117 F.3d

1504, 1506 (5th Cir. 1997) (en banc); Kersh v. Derozier, 851 F.2d

1509, 1511-1512 (5th Cir. 1988).

     Satterwhite contends he was retaliated against for pursuing

prison grievances. He discusses the law he believes is relevant to

his argument but discusses no facts relevant to such argument

beyond stating that the motivation of the relevant defendants was

based   on   his    disciplinary    hearing   and     the   appeal    resulting

therefrom.    Satterwhite has failed to adequately brief this issue.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Satterwhite’s punishment of 15 days solitary confinement and

a reduction in line class did not impose the type of atypical and

significant hardship on Satterwhite in relation to the ordinary

incidents    of    prison   life   that   would    give   rise   to   a   liberty

interest.    See Sandin v. Connor, 515 U.S. 472, 484, 115 S. Ct.

2293, 2301, 132 L.Ed.2d 418 (1995).               Satterwhite has failed to

state a due process claim regarding his disciplinary hearing.

     Satterwhite contends that the defendants conspired to violate

his rights during and after his disciplinary hearing, but he offers

no detailed factual arguments in his appellate brief.                     He has


                                      -3-
failed to adequately brief the issue for appeal.             See Brinkmann,

813 F.2d at 748.

     Satterwhite’s allegations against the prison warden do not

give rise to a plausible inference of retaliation. Satterwhite did

not name the warden as a defendant in his initial complaint, and

none of the warden’s actions was at issue.                  Satterwhite was

transferred to another prison unit before he called the warden’s

actions   into    question   in   his     supplemental    complaint.          The

chronology    alleged   by   Satterwhite     does   not   give   rise    to   an

inference    of   retaliation,    and   Satterwhite   has    made   no   other

allegations giving rise to such an inference.               Satterwhite has

failed to state a claim of retaliation against the warden.                    See

Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995), cert. denied

sub nom, Palermo v. Woods, 116 S. Ct. 800, 133 L.Ed.2d 747 (1996).

Because Satterwhite has failed to brief two of his appellate issues

and because he failed to state a claim regarding his other issues,

the dismissal of his complaint is affirmed except as to Ramsey and

Stice.

     AFFIRMED in part and VACATED and REMANDED in part.




                                    -4-